DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because:
Regarding Figures 3 and 4, it is unclear how 7 is formed on door leaf 6  (according to claim 1) when 7 is depicted as disconnected in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  The first paragraph of the specification discusses a lock mechanism of the lock door (as does claim 1).  The lock mechanism of the lock door is not discussed further in the specification.  The specification should support all claim limitations.  The door lock of the secondary door is discussed extensively and assigned reference character 12.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear on line 5 what is a lock mechanism of the lock door.  A lock mechanism is only shown for the secondary door and given reference character 12.
Regarding claims 2-20, they are rejected because they pend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold, EP 0786574.  
Regarding claim 1, Arnold teaches a locking device for a switch cabinet, with a lock door and a secondary door, comprising wherein the secondary door (1,7), on a vertical outer edge (5) opposite its hinge side, has a U-profile (11) formed on a door leaf (1) of the secondary door with a receptacle (space between 5, 6, 7, and 9 with width B; Fig 1) for a lock mechanism of the lock door (3,9; the space between 5,6,7,and 9 form a receptacle which meets the structural limitations of the claim), which receptacle is offset back relative to the door leaf (Fig 1) and which is open towards the door leaf (Fig 1), wherein on an outer free profile side of the U-profile (free profile side defined by face 5) which is an outer end face of the secondary door (Fig 1), a swiveling lever (19) of a lock (15,17,19) of the secondary door is pivotably mounted about an axis of rotation (axis defined by 21; Fig 1) between an open position (Fig 1) and a locking position (position of 19 rotated in direction C1 from open position in Fig 1 until 35 engages 37).
Regarding claim 2, Arnold teaches the locking device according to claim 1, in which the swiveling lever (19) is pivotable in a plane between the open position and the locking position, which plane extends parallel to the free profile side (19 pivots around 21 in a plane defined by directions C1 and C2 which is parallel to free profile side defined by face 5; Fig 1 is the open position; [0009] paragraph numbers are from the attached machine generated translation).
Regarding claim 3, Arnold teaches the locking device according to claim 1, in which the axis of rotation (axis defined by 21; Fig 1) extends perpendicular to the free profile side (free profile side defined by face 5) of the U-profile (11; Fig 1).
Regarding claim 4, Arnold teaches the locking device according to claim 1, in which the free profile side (free profile side defined by face 5) extends at least approximately perpendicular or at an obtuse angle to the door leaf (1; Fig 1 shows 5 is perpendicular to both the inside and outside faces of 1).
Regarding claim 5, Arnold teaches the locking device according to claim 1, in which, in the open position, the swiveling lever (19) extends to the front of the secondary door (1,7) beyond the door leaf plane (Fig 1), and in which in the locking position (position of 19 rotated in direction C1 from open position; Fig 1), the swiveling lever is arranged completely behind the door leaf plane (in the locking position, 19 is completely encased by the lock and secondary doors; Fig 1).
Regarding claim 6, Arnold teaches the locking device according to claim 1, in which the lock (15,17,19) of the secondary door (1,7) comprises a first and a second push rod (15,17), to which the swiveling lever (19) is mechanically coupled via a scissor element (21, 25, 27, 29), the push rods extending along an outer side of a further profile side (unnumbered feature defined by the left side of 11 in Fig 1) of the U-profile (11) arranged on the rear side of the secondary door, which further profile side is formed by a bent edge on the outer free profile side (free profile side defined by face 5) of the U-profile.
Regarding claim 16, Arnold teaches a switch cabinet [0001-0005], which has a locking device according to claim 1, the lock door (3,9) and the secondary door (1,7) being hinged to opposite vertical profiles of a frame (Fig 1; [0007]) of the switch cabinet, wherein in a closed position of lock door and secondary door (Fig 1 is a simplified perspective view with lower portion of the lock door in the closed position and the upper portion of the lock door removed to show lock movement, lever 19 would be fully rotated in direction C1 and locked into 37 if the lock door were fully present) the receptacle (space between 5, 6, 7, and 9 with width B; Fig 1) of the secondary door is covered by the lock door (closing the lock door in the direction opposite of A1 would cover the receptacle; Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, EP 0786574, as applied to claim 1 above, and further in view of Gartner, DE 571826 C.
Regarding claim 7, Arnold teaches the locking device according to claim 1, in which the lock (15,17,19) of the secondary door (1,7) comprises a first and a second push rod (15,17) to which the swiveling lever (19) is mechanically coupled via a scissor element (21, 25, 27, 29), wherein a first toggle lever (25) of the scissor element is connected at opposite ends to the first push rod (15) and the swiveling lever via a respective first rotary connector (27; Fig 1).
Arnold does not teach a second toggle lever of the scissor element is connected at opposite ends to the second push rod and the swiveling lever via a respective second rotary connector.
Gartner teaches a second toggle lever (c) of the scissor element is connected at opposite ends to the second push rod (i) and the swiveling lever (b) via a respective second rotary connector (m).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Arnold’s scissor element with the second toggle lever of Gartner.  Doing so would combine prior art elements according to known methods and techniques to yield both predictable results, a fully functioning locking lever and rods apparatus, and an improved product with additional product capabilities.
Regarding claim 8, Arnold in view of Gartner teaches the locking device according to claim 7, in which in each setting position of the swiveling lever (Arnold, 19), at least one of the toggle levers (Arnold, 25) overlaps over its entire length with the outer free profile side (Arnold, free profile side defined by face 5) of the U-profile (Arnold, 11) or a pinch protection cover (pinch protection cover not selected) fixed thereto and projecting beyond it (Arnold, Fig 1 shows 25 completely overlapping 5 in the opening position.  In the closed position after 19 rotates in direction C1, 25 will be completely overlapped by 10 and overlap 5 even more with less angular displacement).
Regarding claim 12, the combination of Arnold in view of Gartner teaches the locking device according to claim 7, in which, in the open position of the swiveling lever (Arnold, 19), a first of the toggle levers (25) extends parallel to the outer free profile side (Arnold, free profile side defined by face 5) of the U-profile (Arnold, 11; Fig 1) and protrudes from the rear of the U-profile (Arnold, in the claim 7 apparatus, the upper toggle lever would protrude further than illustrated in Fig 1, so would extend past the edge of 5 and require 7 be modified to accept the protrusion).
Regarding claim 13, the combination of Arnold in view of Gartner teaches the locking device according to claim 7, in which, in the open position of the swiveling lever (Arnold, 19), a second of the toggle levers (Gartner, c) extends parallel to the outer free profile side (Arnold, free profile side defined by face 5) of the U- profile (Arnold, 11; Fig 1) and protrudes over the front of the U-profile (Arnold, in the claim 7 apparatus, the lower toggle lever would protrude towards 19 in Fig 1 and extend past the edge of 5; see figure Annotated Combination Arnold & Gartner).
Regarding claim 14, the combination of Arnold in view of Gartner teaches the locking device according to claim 7, in which the toggle levers (Arnold, 25 [upper toggle lever]; Gartner, c [lower toggle lever]) are attached to the swiveling lever (Arnold, 19) oppositely with respect to the axis of rotation (Arnold, swiveling lever axis of rotation defined between 21 and 27; see figure Annotated Combination Arnold & Gartner) of the swiveling lever, wherein further axes of rotation (upper toggle lever axis of rotation defined by 27; lower toggle lever axis of rotation defined by 21) of the rotary connectors connecting the toggle levers to the swiveling lever are arranged between the toggle levers and the swiveling lever parallel to the axis of rotation of the swiveling lever (see figure Annotated Combination Arnold & Gartner).

    PNG
    media_image1.png
    885
    536
    media_image1.png
    Greyscale

Annotated Combination Arnold & Gartner
Regarding claim 15, the combination of Arnold in view of Gartner teaches the locking device according to claim 14, in which, in the open position of the swiveling lever (Arnold, 19), the other axes of rotation (upper toggle lever axis of rotation defined by 27; lower toggle lever axis of rotation defined by 21) are arranged oppositely (Arnold, see figure Annotated Combination Arnold & Gartner) in relation to the door leaf (Arnold, 1) and protrude relative to the door leaf as well as the U-profile (Arnold, 11; Fig 1) on opposite sides thereof, wherein, in the locking position of the swiveling lever (position of 19 rotated in direction C1 from open position in Fig 1 until 35 engages 37), the other axes of rotation (Arnold, 21, 27) are situated in front of the outer free profile side (Arnold, free profile side defined by face 5) of the U-profile (Arnold, 11; Fig 1).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, EP 0786574, in view of Gartner, DE 571826 C, as applied to claim 7 above, and further in view of Marrs et al., US 20060207816 (hereinafter Marrs)
Regarding claim 9, Arnold in view of Gartner teaches the locking device according to claim 7, in which at least one of the toggle levers (Arnold, 25) has a toggle lever rod (Arnold, Fig 1).
Arnold in view of Gartner do not teach a V- shaped pinch protection cover which is either integrally formed on the toggle lever rod or releasably connected to it.
Marrs teaches a V- shaped pinch protection cover (30) which is either integrally formed on the toggle lever rod or releasably connected to it (Fig 2A; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Arnold’s toggle lever rod and add Marrs’ pinch protection cover.  Doing so would combine prior art elements according to known methods to yield both predictable results, a fully functioning toggle lever with built in safety features.
Regarding claim 11, Arnold in view of Gartner teaches the locking device according to claim 7.
Arnold in view of Gartner do not teach in which a pinch protection cover is fixed to the U-profile and extends parallel to the outer free profile side of the U-profile and protrudes from the rear of the U-profile.
Marrs teaches a pinch protection cover (30) fixed to a lever (26; Fig 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts of Marrs and mount the protection cover on Arnold’s U-profile rather than the toggle lever and shape it to better block any openings where a finger could be pinched while operating the apparatus.  A simple reversal of parts would have been obvious to one of ordinary skill in the art as upheld by the court in case law supporting the reversal of parts In re Garda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).   
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, EP 0786574, as applied to claim 16 above, and further in view of Laboch et al., US 6019446 (hereinafter Laboch)
Regarding claim 17, Arnold teaches the switch cabinet according to claim 16.
Arnold does not teach in which the frame has a horizontal strut which connects opposite ends of the vertical profiles to one another, wherein a sealing center piece with a profile receptacle open to the outer side of the frame is attached to the horizontal strut, and wherein a sealing element is accommodated in the profile receptacle which seals the U-profile at one of its longitudinal ends with respect to the profile receptacle.
Laboch teaches in which the frame (10) has a horizontal strut (114D) which connects opposite ends of the vertical profiles (12A, 12C) to one another (Fig 1), wherein a sealing center piece (unnumbered feature in Fig 4A equivalent to 22 in Fig 2A) with a profile receptacle (124) open to the outer side of the frame (Fig 1) is attached to the horizontal strut (Fig 4A shows 12C being used but the attachment is the same for 12B), and wherein a sealing element (90) is accommodated in the profile receptacle (Fig 4A) which seals the U-profile (12B) at one of its longitudinal ends with respect to the profile receptacle (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Arnold’s cabinet with the electrical enclosure structure of Laboch.  Doing so would combine prior art elements according to known methods and techniques to yield predictable results, an electrical enclosure with a secure locking device. 
Regarding claim 19, Arnold in view of Laboch teaches the switch cabinet according to claim 17, in which the sealing center piece (Laboch, unnumbered feature in Fig 4A equivalent to 22 in Fig 2A) comprises a hard component having the profile receptacle (Laboch, 24) and a soft component forming the sealing element (Laboch, 90, the sealing element lining the profile receptacle along its inner circumference (Laboch, Fig 4A; cp; 4, lines 1-11), wherein the sealing element has several sealing lips (Laboch, edges of 92 and unnumbered backward projection protrusions; Fig 4A) spaced parallel to one another and projecting horizontally from the inner circumference (Laboch, Fig 4A).
Regarding claim 20, Arnold teaches the switch cabinet according to claim 17, in which on a side facing the interior of the frame (Laboch, 10), the profile receptacle (Laboch, 124) has a cut-out (opening defined by upper and lower surfaces 126, 128) into which a portion of the sealing element (Laboch, 90) projects (Fig 4A).
Allowable Subject Matter
Claims 10 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, it is not known in the art for toggle levers to be connected to the respective push rod via an L-shaped coupling element which has a first attachment side extending parallel to the outer free profile side of the U-profile and a second attachment side connected to the push rode and extending parallel to an other side of the a further profile side of the U-profile arranged at the rear of the secondary door.  
Regarding claims 18, it is not known in the art for the sealing center piece to have a passage aligned with one of the fastening receptacles for the free end of a push rod of the lock and wherein the free end extends into the horizontal strut.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art for closure devices and electrical enclosures. 
Wronski, GB 2169952 A, teaches a stay with swiveling and toggle levers.
Rawlinson, GB 2259947 A, teaches a stay with catch and swiveling and toggle levers.
Bales, US 2227803 A, teaches a locker wardrobe with lock and secondary doors with U-profile.
Sturm, US 20130193818 A1, teaches a safety cabinet with interlock mechanism with lock rods and toggle levers.
Aducci, US 20070210681 A1, teaches a network cabinet.
Marko, US 20110215600 A1, teaches a door latch mechanism with anti-pinch features.
Hill, US 20070227205 A1, teaches a lock assembly for a storage cabinet with L-shaped lock racks.
Penner, US 8287021 B2, teaches a vehicle handle assembly with anti-pinch features.
Nicolai, US 6123400 A, teaches a switching cabinet. 
Bleeker, US 2800103 A, teaches an animal pen gate assembly with swiveling lever and lock rods.
DE 1678157 A1 teaches a door lock with swiveling and toggle levers and lock rods. 
Tremblay, CA 2330794 A1, teaches a mechanism for selectively operating and locking a pivoting window with swiveling and toggle levers. 
Ramsauer, WO 9901632 A1, teaches a swiveling lever control for closing switchboard cabinet doors.
Knies, DE 19825417 A1, teaches a locking fitment with lever gearing in door frames with toggle levers. 
Rohwedder, EP 0965712 A2, teaches a bolt device for mounting on the edge of doors.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/EUGENE G BYRD/Primary Examiner, Art Unit 3675